Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Elizabeth Anne Reeves appeals the district court’s orders: (1) dismissing her appeal from the bankruptcy court’s order for failure to comply with Bankr.R. 8009; and (2) denying her motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pau-peris, we affirm for the reasons stated by the district court. See Reeves v. United States Trustee, Nos. 8:12-cv-00918-AW; 11-19737; 11-20840; 11-26340; 12-11149 (D. Md. June 6, 2012; June 29, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.